EBEL, Circuit Judge,
concurring.
I join in the majority opinion but would advance a somewhat different reason to affirm the dismissal of plaintiff’s claim under 42 U.S.C. § 1983 for wrongful deprivation of his belongings. I would affirm because plaintiff’s allegation that he is unable to pursue state remedies is conclusory and does not allege facts sufficient to state a cause of action. The majority’s careful recitation of the procedures available for pro se litigants under Colorado law serves to highlight the inadequacy of plaintiff’s conclusory allegations.